           Case 1:20-cv-02314-GHW Document 21 Filed 03/02/21 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 3/2/2021
-----------------------------------------------------------------X
                                                                 :
AHMED JAMAL GAYNOR,                                              :
                                                                 :
                                                  Plaintiff, :               1:20-cv-2314-GHW
                                                                 :
                              -v -                               :                ORDER
                                                                 :
PORT AUTHORITY TRANS HUDSON CORP., :
                                                                 :
                                               Defendant. :
                                                                 :
---------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On February 12, 2021, the Court scheduled a jury trial in this matter on Monday, May 3,

2021. Dkt. No. 20. Pursuant to the District’s jury trial calendar, this case has been placed third on

the list for jury trials scheduled to commence on Tuesday, May 4, 2021. This means that the

parties in this matter should be prepared to begin trial on that date in the event the first and second

scheduled trials do not proceed.

         The Court will inform the parties if it receives any confirmation as to whether the trial in this

matter will proceed on May 4, 2021. If trial in this matter cannot proceed on the scheduled date, the

Court will schedule another trial date.
         SO ORDERED.

 Dated: March 2, 2021                                          _____________________________________
                                                                        GREGORY H. WOODS
                                                                       United States District Judge
